Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 19, 2014

The Court of Appeals hereby passes the following order:

A15I0062. TODD’S PLUMBING, INC. v. PRIMA MUSIC, INC.

      Todd’s Plumbing, Inc. seeks interlocutory review of the trial court's denial of
its motion for summary judgment. The trial court entered its order denying summary
judgment on October 3, 2014. The court entered its certificate of immediate review
on October 6, 2014. Todd’s Plumbing, Inc. filed this application for interlocutory
appeal on November 3, 2014. We lack jurisdiction.
      Pursuant to OCGA § 5-6-34 (b), an interlocutory application must be filed with
this Court within ten days of the date a timely certificate of immediate review is
entered in the court below. Genter v. State, 218 Ga. App. 311 (460 SE2d 879) (1995).
Here, Todd’s Plumbing, Inc. filed its application 28 days after entry of the certificate
of immediate review. Accordingly, it is untimely and is therefore DISMISSED for
lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                                                             11/19/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.